Fourth Court of Appeals
                                             San Antonio, Texas

                                                 JUDGMENT
                                               No. 04-17-00810-CV

                                              CODY TEXAS, L.P.,
                                                 Appellant

                                                       v.

                                         BPL EXPLORATION, LTD.,
                                                 Appellee

                        From the 49th Judicial District Court, Zapata County, Texas
                                          Trial Court No. 8,665
                                Honorable Jose A. Lopez, Judge Presiding

                                      BEFORE THE EN BANC COURT 1

        In accordance with this court’s opinion of this date, we OVERRULE our December 14,
2016 opinion in appeal number 04-16-00078-CV, RECALL the mandate in that appeal, and
PERMANENTLY SUSPEND enforcement of our December 14, 2016 judgment in that appeal.
The trial court’s November 15, 2017 final judgment in the underlying cause is VACATED, and
we RENDER judgment denying appellant Cody Texas, L.P.’s petition for bill of review.

           We ORDER that appellant and appellee each bear their own costs of this appeal, if any.

           SIGNED December 11, 2019.


                                                        _____________________________
                                                        Beth Watkins, Justice




1
    Justice Rebeca C. Martinez is recused.